Citation Nr: 1327021	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  10-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for onychomycosis of the hands and feet.

5.  Entitlement to service connection for degenerative joint disease of the right knee.

6.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987, and January 1991 to May 1991.  
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In this case, the appeal has been developed as a claim of entitlement to service connection for PTSD.  Pursuant to Clemons, the Board has expanded the issue to include any diagnosed psychiatric disorder.

The Board has considered documentation included in the Virtual VA system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Initially, the Board finds there appear to be outstanding pertinent private medical records relevant to the appeal.  Specifically, in his September 2008 VA Form 21-526, the Veteran indicated he has received treatment from Dr. K, in Ferguson, Missouri, Dr. L.L. in Ferguson Missouri, and Dr. P. V. in Bonne Terre, Missouri.  The RO did not attempt to obtain these records following the Veteran's September 2008 claim.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  The records must be requested prior to appellate adjudication.  

In addition, it appears there may be outstanding VA treatment records pertinent to the claim.  In a February 2011 letter, the Veteran stated he had been receiving VA psychiatric treatment and was diagnosed with PTSD in December 2010.  He also stated he was receiving VA treatment for his back, and that an x-ray of September 2010 revealed some evidence of a prior traumatic injury.  At present, the claims file, including the Virtual VA file, contains VA treatment records dated only through August 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These records should be obtained before the claims are adjudicated by the Board.

A remand is also necessary to afford the Veteran VA examinations for the claims on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012). 

Initially, the Board acknowledges that it appears the RO attempted to schedule VA examinations in June 2012, but the Veteran apparently failed to appear.  The record does not contain a letter to the Veteran notifying him of these examinations.  In an August 2013 Brief, the Veteran's representative requested that the "Board consider providing the appellant with another opportunity to report for the examinations that it is reported that he failed to report for."  The Board finds it unclear as to whether the Veteran was properly notified of the examinations, and that another attempt should be made to schedule him for VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)  

The Veteran contends that many of the conditions on appeal were incurred during active service in the Persian Gulf.  His DD214 Form and personnel records indicate he served in the Southwest Asia Theater of operations during the Persian Gulf War from January 25, 1991 to April 23, 1991.  

A Persian Gulf Veteran shall be service-connected for objective indications of a qualifying chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf Veteran is a Veteran who had active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome, which are medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms; or any other illness that the Secretary determines warrants a presumption of service connection.  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to the following: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317 further provides that such qualifying disability must become manifest to a degree of 10 percent or more during service or not later than December 31, 2016.   Moreover, such qualifying disability cannot be attributable to any known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Finally, the condition must be chronic, meaning it must have existed for 6 months or more.  See 38 C.F.R. § 3.317(a)(4).

As for psychological problems, the record shows the Veteran has been diagnosed with PTSD.  See, e.g. ,March 2009 VA examination.

As for CFS, the Veteran is competent to report his symptoms of fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  On VA examination in March 2009, the examiner noted the Veteran may have sleep apnea, but that further testing was needed.

As for bronchitis, private medical records from June 2007 show a diagnosis of this condition.

As for onychomycosis, the Veteran was diagnosed with onychomycosis of the fingernails and toenails on VA examination in March 2009.

As for a right knee disorder, the Veteran was diagnosed with degenerative joint disease on VA examination in March 2009.

As for a lumbar spine disorder, a June 2008 private medical record documents a history of chronic low back pain, and a reference to arthritis, for which Naproxyn and Feldene had been prescribed.

Service treatment records show respiratory complaints from March 1991.  A skin infection involving the left thumb was documented in February 1991.  A right knee sprain was documented in October 1985, a medial collateral ligament tear was noted in December 1985, and a history of these injuries was noted on examination in January 1987.  A jump injury resulting in low back pain was noted in July 1985,  an acute lumbar strain was noted in July 1986, and a history of these injuries was noted on examination in January 1987.

As noted, a VA examination was conducted in March 2009, however, the examiner did not render any opinions on the etiology of the conditions.  A second VA examination was conducted in May 2009 for the right knee disorder only, and the examiner offered a negative nexus opinion.  

The Board finds that an opinion should be rendered on whether the Veteran's current symptomatolgy, which includes fatigue and symptoms involving the skin, muscle pain, and joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and sleep disturbances, are part of an overarching medically unexplained chronic multisymptom illness.  If not, the examiner should opine on whether they are otherwise related to service.    

With further regard to the psychiatric claim specifically, as noted, the record contains documentation of PTSD.  During the pendency of the appeal, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account, so long as the stressor is consistent with the circumstances of the Veteran's service and is not rebutted by clear and convincing evidence to the contrary.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

In an August 2012 Brief, the Veteran's representative asserted that the Veteran's psychiatric problems are related to his service during Operation Desert Storm.  Further details were not provided.

As noted above, the Veteran was diagnosed with PTSD on VA examination in March 2009.  The Board notes, however, that the examination report contains very little psychiatric history, and it does not appear that any psychological testing or assessment was conducted in reaching the diagnosis.  No stressors were documented.  The psychological findings are comprised of a single sentence indicating that the Veteran was oriented, was a good historian, and had a flat affect but appropriate mood.  The examiner offered no opinion on etiology.  

In light of the amended regulation and to clarify the diagnosis, the Board finds a VA examination should be afforded to fairly adjudicate the psychiatric claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment from the following providers referenced on the Veteran's September 2008 VA Form 21-526:  Dr. K, in Ferguson, Missouri, Dr. L.L. in Ferguson Missouri, and Dr. P. V. in Bonne Terre, Missouri.  Thereafter, the RO should attempt to obtain those records.
  
If no records can be obtained, VA's efforts must be documented for the record.

2.  Ask the Veteran to identify all VA facilities at which he has received treatment.  Then, the RO/AMC should obtain all VA treatment records pertaining to the Veteran dated since August 2008.

If no records can be obtained, VA's efforts must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.   Thereafter, the Veteran should be scheduled for a VA Persian Gulf War examination by an examiner to determine whether it is at least as likely as not that his current psychiatric problems, chronic fatigue, respiratory problems including bronchitis, skin problems including onychomycosis, and joint problems involving the right knee and lumbar spine are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known diagnosable entity.  

If there are known clinical diagnoses, the examiner should expressly identify these underlying diagnoses.  In such a case, the VA examiner should further opine, following a review of the claims folder, on the etiology of each disorder by addressing the following question: is it at least as likely as not (i.e., probability of 50 percent) that the disorder was incurred in service?  In so doing, the examiner should address the symptomatology documented in the service treatment records.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

4.  Schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:  
Does the appellant have PTSD?  If he has PTSD, are the symptoms related to his fear of in-service hostile military or terrorist activity?

In the alternative, the examiner is asked to express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any other  current psychiatric disorder(s) was/were manifested during or otherwise related to service?  If so, clearly identify such current psychiatric disorder(s).

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should provide an adequate rationale for all opinions expressed and conclusions reached.

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. 

6.  After the completion of any action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


